     Case 2:19-cv-04090-PSG-AS Document 26 Filed 07/08/20 Page 1 of 1 Page ID #:876


                                                                             JS-6
1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
      James Kim, an individual                    CASE NO: 2:19-CV-04090-PSG-AS
11
                          Plaintiff,              Assigned to: Judge Philip S. Gutierrez
12                                                Courtroom: 6A
13           vs.
14                                                [PROPOSED] ORDER DISMISSING
      MAPFRE Insurance Company, et al.,           CASE WITH PREJUDICE
15
                         Defendant.
16

17

18

19

20
             Having reviewed the stipulation of the parties and good cause showing, the
21
      Court hereby GRANTS the parties’ stipulation and hereby ORDERS that this
22
      action, Case No.: 2:19-CV-004090-PSG-AS, is dismissed in its entirety
23

24
      with prejudice, with each party to bear its own fees, costs, and expenses in this

25
      matter.

26

27    ////                                    IT IS SO ORDERED
      ////                                            July 8, 2020
28                                            Dated


                                              United States District Judge
